Citation Nr: 1707500	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  16-21 420	)	DATE
	)
	)


THE ISSUE

Whether the April 2, 2014, Board of Veterans' Appeals (Board) decision denying service connection for hemorrhoids should be revised or reversed on the grounds of clear and unmistakable error (CUE)?  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Moving Party had active service from June 1960 to June 1963.  

This matter is currently before the Board on the Moving Party's April 2014 motion for revision or reversal of the April 2, 2014, Board decision denying service connection for hemorrhoids.  In January 2017, the Board advanced the Veteran's motion on the docket.  


FINDINGS OF FACT

1.  On April 2, 2014, the Board denied service connection for hemorrhoids.  The Moving Party was provided with a copy of the decision.  The Moving Party did not appeal the adverse decision to the United States Court of Appeals for Veterans Claims and it is therefore final.  

2.  The Moving Party has advanced no specific claim of CUE in the April 2, 2014, Board decision.  


CONCLUSION OF LAW

The motion to revise or reverse the April 2, 2014, Board decision denying service connection for hemorrhoids is dismissed with no prejudice to refiling.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements regarding duties to notify and assist do not apply to motions for revision or reversal based on CUE.  38 C.F.R. § 20.1411 (2016); Hines v. Principi, 18 Vet. App. 227 (2004); Livesay v. Principi, 15 Vet. App. 165 (2001).  CUE motions are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but is collaterally attacking a final decision.  Moreover, that litigant has the burden of establishing CUE on the basis of the evidence then of record.  In June 2016, the Moving Party was informed in writing of the law and regulations governing the standard of CUE.  

A prior final Board decision must be reversed or revised where evidence establishes that there is CUE in the prior final decision.  38 U.S.C.A. §§ 5109A, 7111 (West 2014); 38 C.F.R. §§ 20.1400-20.1411 (2016).  All final Board decisions are subject to revision on the basis of CUE except for those decisions which have been appealed to and decided by the Court and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400 (2016).  

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice.  38 C.F.R. Part 20 (2016).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  A disagreement as to how the facts were weighed or evaluated may not be the basis of a claim of CUE.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1403 (2016).  

A Motion to Revise a Board decision must set forth clearly and specifically the alleged CUE of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  38 CFR § 20.1404 (2016).  

Under 38 C.F.R. § 20.1409(c) (2016), the Board's regulations specify that a moving party has only one opportunity to challenge a Board decision on the basis of CUE.  A claimant is allowed only one request for revision based on CUE for each Board decision, even if a claimant's second request for revision based on CUE attempts to raise a different theory of CUE.  There is a difference between a Board decision and RO decisions with respect to CUE claims.  The regulations governing CUE challenges to finality of RO decisions do not limit the number of times a claimant may raise a CUE claim as to a specific RO decision.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2016); Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005); Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  In contrast, the regulation limits each claimant to one challenge to the finality of each Board decision.  Hillyard v. Shinseki, 695 F.3d 1257, 1258 (2012).  

In addressing the requirement of specificity in claims of CUE, the United States Court of Appeals for Veterans Claims has clarified that: 

In contrast, it is harder in the context of CUE motions to define what amounts to a sympathetic reading because broadly reading CUE motions is a double edged sword.  While a broad reading can lead to faster adjudication of CUE theories and can expedite receipt of benefits if the motion is successful, it also has the potential to have broad res judicata effects as to motions that are denied.  See Bingham v. Nicholson, 421 F.3d 1346, 1349 (Fed.Cir.2005) (holding that a Board decision is final as to all theories of entitlement before the Board, not just those actually considered and rejected).  Hence, the Court must consider the potential prejudice that would be caused to claimants if the Secretary "sympathetically" reads a theory into a CUE motion and then proceeds to issue a decision rejecting that theory so as to preclude any further attempts at revision.  Arguably, CUE theories are more likely to be successful when the claimant (self-represented or with representation) clearly intends to raise it and marshals all the facts, law, and potential arguments in support of it than when the Secretary attempts to construct a theory from a cryptic statement or fleeting reference in a pleading.  Hence, the Court must be sensitive to the proper line between allegations that are rough but recognizable and those that lack the necessary specificity.  

Certainly, a sympathetic reading of a CUE motion can fill in details where the theory is not fully fleshed out, but it cannot supply a theory that is absent.  Accordingly, the Court concludes that Andrews does not shift the burden onto the Secretary to imagine ways in which the original decision might be defective.  Rather a sympathetic reading of a CUE motion requires the Secretary to fill in omissions and gaps that an unsophisticated claimant may leave in describing his or her specific dispute of error with the underlying decision.  See Canady v. Nicholson, 20 Vet. App. 393, 402 (2006) (noting that manifestly changed outcome might be "obvious from the context of the pleadings" or "inferred from a sympathetic reading").  For example, the Secretary may be required to infer the appropriate authority based upon a claimant's description of the factual basis of his CUE motion or to review the record for appropriate evidence where the appellant cites to a narrow authority that pertains only to one specific theory of Board error.  However, if the pleading could encompass numerous theories that may be raised by the record, the Secretary is not required either to adjudicate them all or to decide which ones have the most merit.  In that circumstance, a CUE motion is properly dismissed without prejudice.  See 38 C.F.R. § 20.1404(b) (stating that the Board must dismiss without prejudice when the Board determines that a CUE claim lacks the requisite pleading specificity); see also Canady, 20 Vet.App. at 400 (noting that a request for revision that fails to comply with the pleading requirements of 38 C.F.R. § 20.1404(b) "shall be dismissed without prejudice to refiling").  In saying this, the Court is not trying to establish a bright-line rule.  Mechanical rules are easily misapplied to unsophisticated pro se pleadings.  Rather the Court recognizes that the difficult task of sympathetically reading CUE motions must apply common sense to balance reasonable assistance to Veterans against undue burdens on the Secretary and the negative consequences of sympathetically raising weak CUE arguments only to deny them.  

Acciola v. Peake, 22 Vet. App. 320 (2008).  

In the April 2, 2014, decision, the Board concluded that hemorrhoids were not incurred or aggravated by active service.  In reviewing the Moving Party's written statements, the Board is unable to ascertain the specific nature of the CUE claim.  The Moving Party identifies no specific error in the Board's April 2, 2014, denying service connection for hemorrhoids.  The Moving Party appears to advance solely that he believes that the documentation of record should be interpreted differently.  Because that the Moving Party's pleadings could encompass any number of theories that may be raised by the record, but do not specifically identify any alleged error or errors in the Board's decision, the Board concludes that the Moving Party's motion to reverse or revise the Board's April 2, 2014, decision lacks the necessary specificity as required to constitute a valid motion for revision or reversal based on CUE.

It would be prejudicial to the Moving Party for the Board to accept as legally sufficient a claim which is defined by law as not legally sufficient and which would foreclose any opportunity for the Moving Party to raise a legally sufficient claim.  Therefore, the motion must be dismissed without prejudice to refiling.  


ORDER

The motion that the April 2, 2014, Board decision denying service connection for hemorrhoids should be revised or reversed on the grounds of CUE is dismissed with no prejudice to refiling.  



                       ____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



